Citation Nr: 9935493	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  94-32 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1971 to 
September 1972.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the benefit 
sought.  The veteran filed a timely notice of disagreement.  
The denial was confirmed and continued by rating action and 
statement of the case in July 1994.  The RO received his 
substantive appeal in August 1994.  The RO also confirmed and 
continued the denial of the benefit sought by rating action 
and supplemental statement of the case (SSOC) issued in 
November 1994.  In August 1996, the Board remanded this case 
to the RO for additional development.  After attempted 
compliance, the RO confirmed and continued the denial of the 
veteran's claim for a permanent and total disability rating 
for pension purposes by SSOC issued in April 1998.  In August 
1998, the Board again remanded this case for additional 
development.  After compliance, the RO once again confirmed 
and continued the denial of the veteran's claims for a 
permanent and total disability rating for pension purposes by 
SSOC issued in August 1999.  This case has now been returned 
to the Board for further consideration.


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.  
The veteran's rated nonservice-connected (NSC) disabilities 
are hypertension (10%), residuals of a back injury with 
painful motion (10%), tender scar, status post left popliteal 
ulcer (10%), left knee disorder (0%) and anti-social 
personality disorder with alcohol and cocaine dependence in 
partial remission (0%).  His total combined NSC disability 
rating is 30 percent.

2.  Whether the veteran meets the criteria for a permanent 
and total disability rating for pension purposes depends upon 
the extent to which the medical evidence shows that his NSC 
disabilities render him permanently disabled and 
unemployable.  The evidence of record does not resolve this 
issue.

3.  The veteran has not shown good cause for failing to 
report for several scheduled VA examinations which sought to 
determine the nature and extent of his nonservice-connected 
disabilities.


CONCLUSION OF LAW

The veteran's claim of entitlement to a permanent and total 
disability rating for pension purposes must be denied.  38 
U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(2), 3.655(a)&(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

According to the applicable criteria, however, when 
entitlement to a benefit, such as a claim for pension, cannot 
be established or confirmed without a current VA examination 
or reexamination and the claimant, without good cause, fails 
to report for such an examination, the claim shall be denied.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, or the death of 
an immediate family member.  38 C.F.R. § 3.655(a)&(b) (1999).

As noted above, the veteran's rated nonservice-connected 
include hypertension (10%), residuals of a back injury with 
painful motion (10%), tender scar, status post left popliteal 
ulcer (10%), left knee disorder (0%) and anti-social 
personality disorder with alcohol and cocaine dependence in 
partial remission (0%).  See Rating Decision (November 17, 
1994).  However, it is noted that in addition to these 
already rated nonservice-connected disabilities, the veteran 
was noted, albeit by history only, to suffer an additional 
unrated cardiovascular disability.

The Board remanded this case for additional development in 
August 1996.  A September 1996 letter from the RO to the 
veteran requested that he complete release forms for each 
health care provider that had treated him for a 
cardiovascular disability, to include coronary artery 
disease.  The veteran failed to respond.  Pursuant to the 
Board's Remand, the RO also obtained copies of the veteran's 
treatment records from the VA Medical Center in Memphis, 
Tennessee and attempted to schedule the veteran for a VA 
cardiovascular examination.  A December 1997 computer-
generated report shows that the veteran failed to report for 
his scheduled examination.  Consequently, the RO re-
adjudicated and continued the denial of the benefit sought 
based on the evidence of record.  The case was thereafter 
returned to the Board for disposition.

In August 1998, the Board once again remanded this case to 
the RO, observing that the above-referenced December 1997 
computer-generated printout showed an address that is 
different from that provided to the VARO.  In addition, the 
Board noted that, in view of the 4-year lapse in time since 
his last examination, additional VA examination of the 
veteran was required.  The Remand order also specifically 
cited the regulation mentioned above, and informed the 
veteran that it was in his best interests to cooperate with 
the RO and report for all portions of his scheduled 
examination.

A review of the post-remand records shows that the RO 
attempted to contact the veteran at his last known address in 
September 1998.  However, the letter was returned as 
undeliverable by the United States Postal Service in October 
1998.  The veteran failed to report for his scheduled January 
1999 VA examinations.  An April 1999 VA Form 119, Report of 
Contact, reflects that the veteran's accredited 
representative, Disabled American Veterans (DAV), did not 
have a 'new' address for the veteran.  As such, the RO called 
directory assistance, obtained a listing for a person with a 
similar name to the veteran and left two messages.  There was 
no response.  In June 1999, DAV sent a letter to the RO 
informing VA of the veteran's 'new' address and telephone 
number.  The letter also expressed the veteran's willingness 
to comply with any instructions given in conjunction with 
this case.  However, the veteran failed to report for his 
scheduled July 1999 VA examinations.  A July 23, 1999 VA Form 
119 reveals that the RO called the phone number provided by 
DAV, which was apparently a business phone number for 'The 
Peanut Shop.'  No one at this business had ever heard of the 
veteran.  Accordingly, the RO confirmed and continued the 
denial of the benefit sought in an August 1999 SSOC.

After a contemporaneous review of the entire record, the 
Board finds that a permanent and total disability rating for 
pension purposes is not shown to be warranted.  Initially, it 
is noted that the veteran's combined nonservice-connected 
disability rating is 30 percent.  See 38 C.F.R. §§ 4.16, 4.17 
(1999).  Moreover, his disabilities are not obviously and 
permanently disabling pursuant to 38 C.F.R. 
§ 4.15 (1999); a compelling total rating under 38 C.F.R. § 
4.15 would require the permanent loss of use of both hands, 
of both feet, of one hand and one foot, or of sight of both 
eyes, as well as becoming totally and permanently bedridden.  
Therefore, his rated nonservice-connected disabilities do not 
meet the schedular criteria for the benefit sought.

As the veteran's rated NSC disabilities do not meet the 
percentage requirements of 38 C.F.R. § 4.16 (1999), VA 
examination is absolutely necessary in order to determine the 
nature and extent of the veteran's currently manifested 
nonservice-connected disabilities.  The numerous Board Remand 
orders and SSOCs of record informed the veteran that the 
evidence of record was inadequate to evaluate his claim for 
pension, as he had failed to report for his scheduled 
examinations or maintain contact with the RO.  Neither the 
veteran, nor his accredited representative, have demonstrated 
good cause for the veteran's refusal to cooperate with VA.  
Consequently, it is concluded that the RO has satisfied its 
duty to assist by making every possible effort to schedule 
the veteran for an appropriate VA examination; the RO's 
inability to obtain such an examination has been solely the 
result of the veteran's failure to cooperate by maintaining 
contact with the RO.

Under these circumstances, 38 C.F.R. § 3.655(b) (1999) 
mandates that the veteran's claim be denied.  Therefore, the 
Board finds that the preponderance of the evidence is 
insufficient to support a favorable determination on 
entitlement to a permanent and total disability rating for 
pension purposes.


ORDER

As no good cause for the veteran's failure to cooperate has 
been shown, his claim for entitlement to a permanent and 
total disability rating for pension purposes is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

